The suit was brought in the county court, and went by appeal to the superior court, where defendant demurred on the ground that the county court had no' jurisdiction of the subject-matter. The demurrer was overruled. Defendant’s counsel requested the court to charge the jury that if, after failure to transmit the message, the defendant’s agent refunded to plaintiff the money paid by him for such transmission, the contract between the parties was rescinded, all rights growing out of it were abrogated, and plaintiff' could not recover. The request ivas denied, and the verdict was for the plaintiff'. Defendant assigned error on the rulings stated.